Beck, J.
(After stating the foregoing-facts.) The uncontradicted evidence in the case shows that Kate Curlew, or Kate Campbell, at the time the ceremony of marriage was performed between herself and Jack Curlew, was a married woman, having a living husband, Grant Campbell. That being true, her marriage to. J ack Curlew was void, and the ceremony of marriage did not make her his wife. U]3on his death she inherited nothing from him and took no title to his real estate, and her deed to the defendant in this case conveyed no title as against the plaintiffs, who were the brother and sister of Jack CurleAV by the same mother. Jack Curlew left besides the plaintiffs another brother, who was also a bastard brother by the same mother. Consequently the plaintiffs inherited two thirds of the land belonging to the decedent; and the court properly directed a verdict aAvarding a two-thirds interest in the land to these plaintiffs, as no circumstances of estoppel were shown which prevented their contesting the validity of the claims of the defendant derived through Kate Curlew or Campbell.
It is unnecessary to decide whether the verdict for the amount of inesne profits awarded by the jury Avas demanded under the evidence; for the plaintiffs offered to write off the amount of mesne profits. Consequently the judgment of the court beloAV, setting *369aside the verdict in favor of the plaintiffs and granting a new trial is reversed upon condition that the plaintiffs write off from the verdict the amount of mesne profits recovered, within twenty days after the remittitur from this court is made the judgment of the court below. If the plaintiffs fail to .comply with this condition, the judgment granting a new trial will stand affirmed.

Judgment reversed, upon condition.


All the Justices concur.